Citation Nr: 0718781	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-31 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an overpayment of VA educational assistance 
benefits in the amount of $18,951.00 was properly created.

2.  Entitlement to waiver of the recovery of overpayment of 
VA educational assistance benefits in the amount of 
$18.951.00.


REPRESENTATION

Appellant represented by:	Donald Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

Attorney




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
August 1977 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Muskogee, Oklahoma, 
which denied a waiver of recovery of an overpayment in the 
calculated amount of $18,951.00.  The veteran subsequently 
perfected an appeal as to both the validity of the debt and 
the waiver of recovery of the overpayment. 

In his VA Form 9, Appeal to Board of Veterans Appeals, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, DC.  The hearing was held in January 
2007, but the veteran's representative appeared for that 
hearing without the veteran.  The representative made a 
motion asking that he be permitted to testify before the 
Board, without the veteran, and to submit argument in support 
of the claim. 

Pursuant to 38 C.F.R. § 20.700(b), the purpose of a Board 
hearing is to receive relevant testimony and argument from a 
claimant and any witnesses, but a hearing will not normally 
be scheduled solely for the purpose of receiving argument by 
a representative.  However, under the unusual circumstances 
of this case, which involves the appeal of a veteran is 
residing in the Philippines, who is appealing an issue that 
falls under the jurisdiction of the Muskogee RO, and who is 
represented by an attorney residing in California, the Board 
granted the motion and allowed the representative to offer 
testimony on the veteran's behalf.  A transcript of this 
hearing was subsequently prepared and associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University to achieve a Diploma 
in Agricultural Technology.

2.  For the period of June 4, 2001, to April 4, 2003, the 
veteran received educational assistance benefits administered 
in the amount of $18,951.00 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $18,951.00, was 
validly created.

8.  The veteran is liable for the overpayment debt.




CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $18,951.00, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2006).

2.  Waiver of recovery of the overpayment of educational 
assistance benefits in the calculated amount of $18,951.00 is 
precluded by reason of bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2005), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the finding that the debt was 
valid, and for the denial of his request for a waiver of 
overpayment.  The RO also afforded him the opportunity to 
present information and evidence in support of the claims.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in the development of 
these claims.

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt of $18,951.00 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 veterans at Ramon Magsaysay University in the 
Philippines.  As a result of these investigations, both the 
Manila RO and the OIG in San Francisco determined that these 
60 veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying 
supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$18,951.00 that is the subject of this decision.

As noted on the title page, the veteran is represented by a 
private attorney, Donald Hill.  The record reflects that Mr. 
Hill is also representing at least 29 other veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by Veterans Law Judges in the order in 
which the case was placed on the docket.  38 U.S.C.A. § 7107 
(West 2002).  Mr. Hill has been advised of this fact in 
several letters from the Senior Deputy Vice Chairman of the 
Board, and the Board reiterates this statutory requirement 
herein.  Accordingly, this decision addresses only the appeal 
of the veteran listed on the title page, and the appeals of 
the remaining 29 veterans represented by Mr. Hill will be the 
subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 
20.1303 (2006), decisions of the Board are considered 
nonprecedential in nature.  Each case is decided on the basis 
of the individual facts particular to each case in light of 
the applicable law and regulations.  Thus, the outcome of 
this individual appeal has no precedential value as to the 
appeals of the other 29 veterans he represents.

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 veterans that he represents.  These 
submissions included protected information specific to 
individuals veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Senior Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 veterans he represents, and the 
specific signed waivers completed those veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. 
§ 552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.  

In this regard, the undersigned accepted a submission from 
Mr. Hill during the January 2007 hearing, which reportedly 
included copies of every previous submission that he had made 
in support of these claims.  Mr. Hill had expressed concern 
during his personal hearing that the Muskogee RO did not 
associate all of the relevant documents pertaining to the 
investigation that was conducted by the Manila RO with the 
claims file, including the depositions taken of students and 
staff members at RMTU.  However, the transcript of the 
hearing reflects that Mr. Hill obtained additional records of 
the investigation directly from the RO, including redacted 
copies of the depositions, and they were contained in the 
submission that was accepted during the January 2007 hearing.  
This submission essentially constituted the "record on 
appeal" as viewed by Mr. Hill, and it was accompanied by a 
waiver of initial consideration of new evidence by the RO.  
This submission has since been associated with the claims 
file.

The Board has considered Mr. Hill's frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received from the RO.  However, as explained 
in an April 2005 letter from the Muskogee RO, the names of 
veterans were withheld under exemptions set forth under 
5 U.S.C.A. § 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), 
(f) (2006), which bars disclosure of their names and 
addresses.  The RO also indicated that the names and job 
titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C.A. 
§ 552(b)(7), and that VA does not generally disclose the 
names of witnesses involved in an investigation.   The RO 
advised Mr. Hill that, if he disagreed with its decision to 
provide only redacted copies of these documents, he was free 
to appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The Board believes that the veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and Mr. Hill 
are well aware that the individuals interviewed during the 
course of the investigation included staff members, faculty, 
and students of RMTU.  There was nothing to prevent Mr. Hill 
from obtaining lay statements from individuals at RMTU on his 
own initiative, and to submit those statements in support of 
the veteran's claim.  There was also nothing preventing Mr. 
Hill from obtaining and submitted statements from the 
individual veterans he represents, and he has submitted 
several such statements.  As to those veterans involved in 
the investigation who are not represented by Mr. Hill, VA is 
precluded under the Privacy Act from revealing their 
identities or other personal information.

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the veteran that is 
the subject of this decision.  However, the Board will not 
reject such testimony solely on the basis that it is hearsay 
evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2006), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the veteran 
the bases for the finding that the debt was valid, and for 
the denial of his request for a waiver of overpayment.  The 
RO afforded him the opportunity to present information and 
evidence in support of the claims, and the Board afforded the 
veteran's attorney the opportunity to testify at a hearing on 
the veteran's behalf.  The Board finds that these actions 
satisfy any duties to notify and assist owed the veteran in 
the development of these claims.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The veteran and his attorney have been 
accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the waiver 
and to establish his entitlement to a waiver of recovery of 
the overpayment.  As such, the Board finds that this appeal 
is ready for appellate review.

II.  Factual Background

In a VA Form 22-1999, Enrollment Certification, which was 
signed in March 2001, the veteran reported that he was 
enrolled for his first semester at Ramon Magsaysay 
Technological University (RMTU).  He noted that the semester 
lasted from June 2001 to October 2001, and that he was 
pursuing a Bachelor of Agricultural Technology.  Subsequent 
VA Forms 22-1999 were submitted by the veteran regarding 
additional semesters at RMTU in 2001, 2002, and 2003.  
Throughout this period, the Office of Campus Registrar of 
RMTU submitted numerous certificates verifying the veteran's 
enrollment at that university.

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at RMTU between the period of June 4, 2001, to April 
4, 2003, and the RO calculated the total amount of assistance 
benefits administered during this period as $18,951.00.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.   The audit 
examined school records associated with 10% of the veteran 
student population.  Of the 6 records examined there were 
discrepancies found in all records.

The primary contact at RMTU for this survey was the Registrar 
Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes 
for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other 
documents such as school curriculum, enrollment forms, or 
adding/dropping of subject forms were found inside.  

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  Due to time 
constraints, they were asked to write their questions down so 
that they could be answered later.  During the conversation, 
both students reported that their organization had donated 
the new steel filing cabinet in the Registrar's office to 
help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  At that office, another veteran 
student was present, apparently also informed of the survey.  
He introduced himself, and indicated that he had only started 
using his education benefits that semester.  In reviewing the 
records, significant discrepancies were found, such as the 
following: the absence of final grades for certain courses or 
for entire semesters; different signatures or penmanship 
appearing on certificates of registration (the staff of the 
university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and 
indications that some students received credits consistent 
with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's) .  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-veteran students also indicated 
that the veteran students were not required to actually 
attend classes, and some non-veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the veteran students were still given 
passing grades in return for their donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period, and another non-
veteran student admitted to having been "coached" to tell 
the VA investigators that the veteran students had attended 
classes when, in fact, they had not.  One non-veteran student 
indicated that he had seen veteran students attending classes 
for only one month in the 2002-2003 semester, and at no time 
since.  The veteran that is the subject of this decision was 
specifically identified by a non-veteran student as only 
having been seen attending lectures one time.

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran's students 
in their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that veteran students were not.  Some 
faculty members also admitted that he had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

At the San Marcelino Campus, a meeting was held with the 
veteran students in which they were invited to make 
statements under oath.  Several students became hostile, one 
accused VA of a "witch hunt," and another explained that 
they would only submit a joint written statement, and not 
offer testimony under oath.  In the written statement, which 
was signed by 17 veteran students, they explained that the 
minimum attendance requirement was one hour of classroom 
instruction a week and/or three hours of laboratory time.  
They also admitted that class leaders take the attendance by 
signature of each veteran at the Veterans Park and delivered 
the attendance sheet to professors, at which time they were 
given the class assignments. 

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  As alluded to above, the veteran that is the 
subject of this decision was specifically identified as one 
of the veteran students that had not been attending classes.

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In July 2003, the veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from June 4, 2001, to April 4, 
2003, but that their findings indicated that he did not 
attend classes during that period.  His payments were 
stopped, effective June 4, 2001, which resulted in an 
overpayment in the amount of $18.951.00.  He was advised of 
his right to request a waiver of this overpayment.

In August 2003, the veteran submitted a statement requesting 
a waiver of recovery of his overpayment.  He asserted that he 
did attend school, and had never seen any person issued a 
passing grade who was not attending classes.  In support of 
his request, he submitted Enrollment Certifications from 
RMTU; letters from the Registrar's office indicating that he 
had passed all classes; and a transcript of all of his 
passing grades at that school.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In the April 2004 decision by the Committee in Muskogee 
denied a waiver of recovery of an overpayment in the 
calculated amount of $18,951.00.  It was noted that a 
compliance survey had revealed that the veteran was paid 
benefits for the period from June 2001 to April 2003, but was 
not attending classes.  It was also noted that the VA OIG had 
investigated the matter, and concluded that a scheme was in 
place at the school, which involved many other veterans also 
not attending classes.  The Committee determined that the 
veteran had acted in bad faith in the creation of this debt, 
which precluded consideration of a waiver of recovery of his 
debt.

The veteran subsequently appealed both the validity of the 
debt and the issue of entitlement to a waiver of recovery of 
the overpayment.  During the pendency of this appeal, the 
veteran's attorney has submitted numerous letters raising 
various arguments in support of his appeal.  As discussed 
above, the attorney also testified on the veteran's behalf at 
a personal hearing in January 2007.  The attorney's arguments 
will be addressed in detail below.

III.  Analysis

The veteran is challenging the validity of the overpayment in 
the amount of $18,951.00, and, in the alternative, seeking a 
waiver of recovery of that overpayment.  He essentially 
contends that he regularly attended classes at RMTU, and that 
he never intended or took action to defraud the government by 
receiving educational assistance benefits to which he was not 
entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2005).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

As discussed in detail above, investigations conducted by the 
Manila RO and the VA OIG in San Francisco revealed that 60 
veteran's attending RMTU, including the veteran that is the 
subject of this decision, were part of a scheme whereby they 
received passing grades in return for providing monetary 
donations and other gifts to the school, even though they did 
not regularly attend classes.  As determined by the OIG, this 
scheme was intended to allow the veterans to continue to 
receive VA educational assistance benefits based on their 
enrollment at RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.  As noted above, the veteran was specifically 
identified in deposition testimony as one of the veteran 
students who did not attend classes.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility, in light of the testimony provided by the 
faculty members and non-veteran students at that school, and 
the findings of both the Manila RO and OIG.  In this regard, 
the Board particularly notes the veteran's contention that he 
was completely unaware of any student ever having received 
passing grades at that school without having attended 
classes.  It is clear from the findings of the Manila RO and 
the OIG that the practice of veteran students not having to 
attend classes was widely known and had been routine practice 
for many years at that university.  Even if there was not 
evidence pointing to the veteran's individual participating 
in the scheme, it strains credulity to the breaking point to 
think that he could have attended that school for two years 
without having been aware of the practice.  Moreover, there 
is evidence in the form of deposition testimony identifying 
the veteran as one of the veteran students who did not attend 
classes.  Under these circumstances, the Board finds that the 
veteran's assertion that he neither participated in or even 
knew of the scheme lacks credibility.

Furthermore, the Board has also considered the assertion by 
the veteran's attorney that one or more of the employees of 
the Manila RO insinuated to the veteran students and faculty 
of RMTU that they were open to bribes, and that it was only 
the failure to pay such bribes that resulted in the findings 
of the RO's investigation.  In support of this assertion, he 
has submitted statements from several of the veteran students 
who were the subject of the investigation at RMTU.  
Certainly, such allegations are troubling to the Board.

However, the only evidence suggesting that RO employees 
undertook such conduct are apparently the assertions of the 
attorney's clients, including the veteran that is the subject 
of this appeal.  Their credibility must be weighed against 
the numerous depositions from faculty members and non-veteran 
students indicating that the veteran students did not attend 
classes, and the specific findings of fraud were made by both 
the Manila RO and the OIG in San Francisco.  It is difficult 
to imagine that a failure to accept bribery offers from 
Manila RO employees could have resulted in the fabrication of 
the substantial amount of evidence obtained by that RO of the 
scheme that apparently existed in RMTU.  Furthermore, the 
depositions and other documents created as a result of their 
investigation were independently reviewed by the OIG in San 
Francisco, as well as statements of the veteran students.  As 
noted, the OIG specifically found that fraud had occurred at 
RMTU.  It seems extremely unlikely that the employees of the 
Manila RO could have fabricated the testimony of the faculty 
members and students at RMTU who reported that the veteran's 
were allowed to pass classes without attending in exchange 
for gifts, and it also seems equally unlikely that the 
faculty members or students at RMTU would testify to such if 
the practice was not actually occurring.  There seems to be 
no motivation for either faculty or non-veteran students to 
lie about such a scheme if it did not, in fact, exist.

The Board notes that the veteran's attorney has made other 
arguments regarding the manner in which the overpayments were 
discovered, which clearly do not accurately reflect the 
actions of the Manila RO.  For example, the attorney argued 
during the January 2007 hearing that the October 2002 and 
February 2003 compliance reports had revealed the attendance 
of the veterans at RMTU to be satisfactory, and that no basis 
for an overpayment was found.  The attorney indicated that it 
was only in May 2003 that the veterans were found to have not 
attended.  The attorney complained that the same individuals 
were involved in all investigations, and that it did not make 
sense that they would "all of a sudden" find that the 
students were not attending.

However, the Board finds the attorney's argument to be a 
gross mischaracterization of the results of the October 2002 
and February 2003 compliance surveys.  Although it is correct 
to say that the October 2002 survey did not result in a 
specific finding that the veterans were failing to attend 
classes, the survey also did not affirmatively result in a 
finding that they were attending classes, as the attorney has 
claimed.  In fact, that survey revealed significant 
discrepancies in of each of the files that were reviewed, and 
the investigators specifically noted that the addresses of 
several of those veteran's raised a question as to whether 
they could practically be attending classes on a regular 
basis.  Further discrepancies were found in all 60 veterans' 
records in February 2003, and the investigators again 
expressed concern that the veterans may not be attending 
classes.  It was based on these discrepancies that the more 
detailed investigation was conducted in May 2003.

Thus, while the October 2002 and February 2003 compliance 
surveys did not yield enough information for the Manila RO to 
yet conclusively determine that overpayments were due, the RO 
investigators had discovered enough discrepancies in the 
files to raise questions as to whether the veterans had been 
attending classes.  For this reason, the Board finds that it 
is clearly disingenuous for the attorney to assert that the 
RO affirmatively found during those earlier surveys that the 
students were attending, or to claim that the RO personnel 
"all of sudden" found in May 2003 that the students were 
not attending.

The Board notes that the veteran has submitted documentation 
from RMTU in support of his appeal, including Enrollment 
Certifications; letters from the Registrar's office 
indicating that he had passed all classes; and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

In support of the veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
veteran was paid for pursuing a program of education at RMTU 
but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $18,951.00, was properly 
created as a result of the payment for courses at that 
university.  The veteran is liable for the overpayment debt.  
38 C.F.R. § 21.7144.

Having found the debt to be valid, the Board will turn to the 
veteran's request for a waiver of recovery of the 
overpayment.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of VA 
benefits may not be waived where there is an indication of 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2005).

In light of the circumstances of the scheme in place at RMTU, 
which involved the veteran students paying for various 
expenses the school could not afford, and providing cash 
payments directly to professors and school administration 
officials, in return for not having to actually attend or 
participate in class assignments, the Board finds that the 
veteran was clearly acting in bad faith when he continued to 
apply for and receive VA educational assistance benefits 
based on his enrollment at RMTU.  In essence, the Board finds 
that the veteran either knew or should have known that his 
participation in this scheme resulted in his unfairly 
obtaining VA benefits to which he was not entitled.  38 
C.F.R. § 1.965(b)(2).

As "bad faith" has been shown in the creation of the debt, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience are not for 
application. 


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $18,951.00 was properly created.

Entitlement to a waiver of recovery of the overpayment of 
$18,951.00 in VA educational assistance benefits is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


